Citation Nr: 1805297	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability to include pulmonary fibrosis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1956 to May 1960.  
This matter is before the Board of Veterans' Appeal (Board) on appeal of a March 2014 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability to include pulmonary fibrosis, which he contends is due to exposure to jet fuel during active duty.  The record reflects the Veteran has a current diagnosis of pulmonary fibrosis.  The Veteran provided several statements detailing his exposure to jet fuels during active service.  Additionally, a statement from W.E.L., also describes the Veteran's exposure to gases from the ship's smokestack while aboard the U.S.S. Forrestal.  See Statement from W.E.L. dated in February 2015.  The Veteran's DD 214 confirms his last duty assignment was aboard Forrestal, which was an aircraft carrier.  Given that the Veteran was stationed aboard an aircraft carrier, it is not unreasonable to conclude that he served in close proximity to jet fuels and the ship's smokestack.

Additionally, the Veteran submitted several articles and treatises concerning exposure to jet fuel and respiratory disorders.  The record contains sufficient evidence to trigger the VA's duty to assist by providing a VA examination.  However, a VA examination to discuss the nature and etiology of the Veteran's alleged respiratory disability has not been provided.  Therefore, a VA examination for an opinion to determine the etiology of the Veteran's respiratory disorder is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d)(2) (2012), 38 C.F.R. § 3.159(c)(4)(i) (2017).     

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA and/or private treatment records.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriately qualified clinician to determine the nature and etiology of his claimed respiratory disability, to include pulmonary fibrosis.  The entire claims file must be reviewed by the examiner.  

The examiner must identify all respiratory disabilities present, to include pulmonary fibrosis.  For each respiratory disability identified, the examiner should render an opinion as to the following question:

Is it is at least as likely as not (a 50 percent or greater probability) that the condition is related to the Veteran military service, to include his work in close proximity to jet fuels and the ship's smokestack?  

For purposes of this opinion only, the examiner should accept as true that the Veteran worked in close proximity to jet fuels and the ship's smokestack.  The examiner should also review and comment on the articles and treatises the Veteran submitted that suggest a possible link between exposure to jet fuel and respiratory problems.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Finally, readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




